Title: James Madison to Edward Coles, 10 May 1836
From: Madison, James
To: Coles, Edward


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                May 10th. 1836.
                            
                        
                        
                        
                        At the request of Mr. Madison who is too feeble to write, I subjoin a copy of the reply he dictated to an
                            application renewed by C. S. Todd, thro’ my sisters, for the same object with that lately addressed to yourself. He adds
                            his thanks for the copy you forwarded him of Armstrong, and his cordial respects. Allow us all to unite in the same tender
                            to Mrs. Coles & yourself.
                        
                        
                        
                        
                        
                        
                            
                                Jno. C. Payne
                            
                        
                    "I have recd. dearest Sister, your letter of April 22d I am grieved to tell you that my dear husband has been unusually
                            sick for some days, and is at present unable to write, or even to exert his thoughts without oppressive fatigue. He
                            desires me however to enclose Govr. Shelby’s letter to him of May 15th. 1814, according to Mr. Todd’s request which it
                            gives him pleasure to comply with.
									 I hope that such a testimony in favor of General Harrison, and such facts and explanations as his friends can
                            produce, will disprove charges against his Military character & conduct whether proceeding from error, or personal
                            hostility."
									 P. S. The date of the receipt of Govr. Shelby’s letter does not appear, tho’ it was probably posterior to General Harrison’s
                            resignation, nor that any answer was given, a course not unusual regarding letters of recommendation.
									 Mr. Madison < > his memory or files to calls for information which if not < > disclose
                            charges, as well as defences on opposite < >